Per Curiam.
The plaintiff in this case, though incorporated prior to the adoption of the present charter of the city of St. Louis, obtained from the city additional fights under ordinances passed since the present charter went into effect.
By one of these ordinances, approved March 27, 1888, the plaintiff agreed to “conform to any ordinance now existing or hereafter passed enforcing article 10 of the city charter, not inconsistent with the provisions of this ordinance.” There is no substantial difference between this case and that of the Union Depot Railroad Company against the defendant in this case. On the authority of that case the judgment in this one is reversed, and the cause remanded with directions to the circuit court to dismiss the petition.
Barclay, J., absent; the other judges concur.